[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION RE: MOTION FOR CLARIFICATION (#117)
On October 31, 2000, the plaintiff, Companion Mortgage Corporation, filed a motion for summary judgment against the defendant M  A Investments, LLC, and Murray Ostrager. The court's memorandum of decision, filed May 22, 2001, concludes by stating that "the court grants the plaintiff's motion for summary judgment as to its claims against M 
A." On June 12, 2001, the plaintiff filed a motion for clarification to determine whether the motion for summary judgment was also granted with respect to the plaintiff's claims against Ostrager.
In its memorandum of decision, the court referred to M  A Investments, LLC, and Murray Ostrager collectively as "M  A." See memorandum of decision re: plaintiff's motion for summary judgment, p. 2. The court's granting of the plaintiff's motion for summary judgment applies to both M  A Investments, LLC, and Murray Ostrager.
Martin, J. CT Page 2530